Exhibit 99(a)(3) OFFER TO PURCHASE FOR CASH BY CTM MEDIA HOLDINGS, INC. UP TO AN AGGREGATE OF 2,790, CLASSA COMMON STOCK AND/OR CLASSB COMMON STOCK AT A PURCHASE PRICE OF $1.10 PER SHARE November 17, 2009 Dear Stockholder: I am pleased to inform you that CTM Media Holdings, Inc. is offering to purchase up to an aggregate of 2,790,013shares of its ClassA common stock, $0.01par value per share, and/or ClassB common stock, $0.01par value per share, or any combination thereof, up to a maximum of 2,790,013 shares in the aggregate (the “Offer”). The Offer is part of a plan intended to enhance stockholder value and provide liquidity for stockholders who want to take advantage of the terms of the Offer. All of the shares that are validly tendered will, subject to proration in the event the Offer is oversubscribed, be purchased for $1.10 per share, net in cash to the selling stockholder. If more than 2,790,013 shares in the aggregate of ClassA common stock andClassB common stock are tendered, all shares which have been tendered and not purchased will be returned to the stockholder. The tender offer is not conditioned on any minimum number of shares being tendered. The Offer is explained in detail in the enclosed Offer to Purchase and Letter of Transmittal.
